EXHIBIT 10.3

LOCK-UP AND STANDSTILL AGREEMENT

This LOCK-UP AND STANDSTILL AGREEMENT (the “Agreement”) is made as of April 20,
2007, by and between Arrowhead Research Corporation, a Delaware corporation (the
“Company”), and the undersigned (the “Securityholder”).

WITNESSETH:

WHEREAS, on the date hereof, the Company and the Securityholder are consummating
a stock purchase transaction (the “Stock Purchase Transaction”);

WHEREAS, pursuant to the Stock Purchase Transaction, the Securityholder will be
the holder of record of that number of shares (the “Shares”) of Company Common
Stock, par value $0.001 per share (the “Common Stock”).

WHEREAS, the Shares will be registered for resale pursuant to a registration
statement on Form S-3 (or similar form) to be filed by the Company with the
Securities and Exchange Commission in accordance with the terms and conditions
of a certain Registration Rights Agreement dated as of the date hereof by and
among the Company and the Investors named therein; and

WHEREAS, as a condition to the consummation of the Stock Purchase Transaction,
the Company has required that the Securityholder agree to refrain from certain
sales of the Shares and other securities of the Company, and the Securityholder
has agreed to so refrain, pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Securityholder hereby agrees as follows:

1. Standstill Provision. Securityholder agrees that from the date of this
Agreement through the earlier of (i) the second anniversary of the expiration of
the Lock-Up Period (as defined below), and (ii) the date that the Securityholder
(together with its Affiliates (as defined below)) no longer beneficially owns
Common Stock (including shares underlying options or warrants) representing, on
an as converted basis, in the aggregate, at least 10% of the Company’s
outstanding Common Stock (making equitable adjustments for any conversions,
reclassifications, reorganizations, stock dividends, stock splits, reverse
splits and similar events which occur with respect to the Common Stock), neither
the Securityholder nor its Affiliates will, directly or indirectly, without the
prior written consent of a majority of the Board of Directors of the Company
(excluding any nominees or designees of the Securityholder on the Board of
Directors), in the directors’ sole and absolute discretion, acquire, agree to
acquire, make any proposal to acquire, or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, (the “Exchange Act”)) to do any of the foregoing, equity securities
(including convertible debt instruments and preferred stock or any shares of
capital stock issuable upon the conversion or exercise thereof) of the Company
representing more than 20% of the voting power of all voting securities of the
Company on a fully diluted basis. “Affiliate” means, with respect to any
specified person, a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is



--------------------------------------------------------------------------------

under common control with, the specified person, where “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities, by contract, or otherwise.

2. General Lock-Up of Securities. Subject to the provisions of Section 1 hereof
and the last sentence of this Section 2, and subject in all events to the
consummation of the Stock Purchase Transaction, during the period commencing on
the date of this Agreement and ending on the One Hundred and Eighty-First
(181st) day following the date of this Agreement (such period is referred to
herein as the “Lock-Up Period”), the Securityholder shall not (a) sell,
transfer, assign, offer, pledge, contract to sell, transfer or assign, sell any
option or contract to purchase, purchase any option or contract to sell,
transfer or assign, grant any option, right or warrant to purchase, or otherwise
transfer, assign or dispose of, directly or indirectly, any of (1) the Shares or
(2) any other securities of the Company now held or hereafter acquired by the
Securityholder, including, but not limited to, securities convertible into or
exercisable or exchangeable for Common Stock (all such securities, the
“Locked-Up Securities”), (b) enter into any swap or other arrangement that
transfers or assigns to another person or entity, in whole or in part, any of
the economic benefits, obligations or other consequences of any nature of
ownership of the Locked-Up Securities, whether any such transaction is to be
settled by delivery of the Locked-Up Securities in cash or otherwise, or
(c) engage in any short selling of the Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock. Each of the transactions
referred to in the foregoing clauses (a), (b) and (c) is referred to herein
individually as a “Sale” and collectively as “Sales.” Notwithstanding the
restrictions set forth in this Section 1, during the Lock-Up Period the
Securityholder shall be permitted (i) to transfer Locked-Up Securities to
transferees for estate planning purposes and (ii) to transfer or sell Locked-Up
Securities in privately negotiated transactions that are exempt from the
registration requirements of the Securities Act of 1933, as amended, and from
the registration and qualification requirements of all applicable state
securities laws, so long as under either clause (i) or (ii) any such transferee
or purchaser, as the case may be, signs a written instrument satisfactory to the
Company in its sole discretion evidencing such transferee’s or purchaser’s
agreement to be bound by the provisions of this Agreement with respect to the
Locked-Up Securities so transferred.

3. Trading Plans. Notwithstanding anything herein to the contrary, nothing
herein shall prevent the Securityholder from establishing a 10b5-1 trading plan
that complies with Rule 10b5-1 under the Exchange Act or from amending an
existing 10b5-1 trading plan so long as (i) there are no sales or dispositions
of securities of the Company under such plans during the Lock-Up Period, as the
same may be extended hereby and (ii) no party, including the undersigned, shall
be required to, nor shall it voluntarily, file a report under Section 16(a) of
the Exchange Act in connection with the adoption or amendment of such trading
plan.

4. Extension of Lock-Up Period. Notwithstanding the foregoing, if (1) during the
last 17 days of the Lock-Up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or (2) prior
to the expiration of the Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

- 2 -



--------------------------------------------------------------------------------

5. Equitable Remedies. The Securityholder acknowledges and agrees that the
Company’s remedy at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of this
fact, in the event of a breach or threatened breach by the Securityholder of any
of the provisions of this Agreement it is agreed that, in addition to its remedy
at law, the Company shall be entitled, without posting any bond, to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, issuing stop transfer
instructions to the Company’s transfer agent in connection with any purported
transfer of Locked-Up Securities by the Securityholder in violation of the
provisions of this Agreement.

6. General Provisions. The undersigned hereby represents and warrants that the
undersigned has full power and authority to enter into this Agreement and that
this Agreement has been duly authorized (if the undersigned is not a natural
person), executed and delivered by the undersigned and is a valid and binding
agreement of the Securityholder. Except as provided in the last sentence of
Section 2 of this Agreement, this Agreement and the obligations of the
Securityholder hereunder may not be assigned or transferred in whole or in part
by the Securityholder without the prior written consent of the Company. Subject
to the foregoing, this Agreement and the rights and obligations hereunder shall
be binding upon, and inure to the benefit of, the Securityholder and the Company
and their respective heirs, successors and assigns. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to conflicts of laws principles. This Agreement may not
be amended or modified except by a written instrument duly executed by the
parties hereto. The parties hereto hereby submit to the exclusive jurisdiction
of the courts of the State of California or the Federal District Court for the
Central District of California over any action or proceeding arising out of or
relating to this Agreement, and hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such courts.

[Signatures on Following Page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lock-Up and Standstill
Agreement as an instrument under seal effective as of the date first above
written.

 

ARROWHEAD RESEARCH CORPORATION By:  

/s/ R. Bruce Stewart

Name:   R. Bruce Stewart Title:   Chief Executive Officer

[Signature Page to Lock-Up and Standstill Agreement]



--------------------------------------------------------------------------------

SECURITYHOLDER

 

INVESTORS:

/s/ William A. McMinn

William A. McMinn

/s/ Bob Gower

Bob Gower

/s/ Mary H. Cain

Mary H. Cain THE MARY H. CAIN MARITAL TRUST By:  

/s/ Mary H. Cain

  Mary H. Cain, Trustee

[Signature Page to Lock-Up and Standstill Agreement]